Citation Nr: 1131354	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  06-27 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an acquired psychiatric disorder, to include major depressive disorder and dementia.

2.  Entitlement to an initial disability evaluation greater than 10 percent for status post stent angioplasty, stable angina pectoris, claimed as atrial fibrillation, coronary artery, post surgical percutaneous coronary angioplasty, to include syncope (hereafter "heart condition"), prior to September 18, 2009.  

3.  Entitlement to a disability evaluation greater than 60 percent for a heart condition after September 18, 2009.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from May 1967 to May 1969, and from November 1990 to May 1991, and also served full time in the Army National Guard from February 1986 to June 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  The September 2005 rating decision granted service connection for a heart condition and assigned an initial 10 percent evaluation.  During the pendency of the appeal, a March 2010 rating decision increased his evaluation to 60 percent, effective September 18, 2009.  Applicable law mandates that when a Veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993). 

The September 2005 rating decision also denied service connection for the Veteran's psychiatric conditions.  The Board has rephrased the Veteran's major depressive disorder and dementia claims as one claim for entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder and dementia.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (stating that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record). 

In March 2009, the Board remanded this case to the RO via the Appeals Management Center (AMC) for further development and consideration.  

Although previously denied by the RO in an unappealed decision dated in march 2007, the issue of entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disabilities has again been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board refers that issue to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  Prior to September 18, 2009, the competent and credible evidence of shows that the Veteran had left ventricle dysfunction with an ejection fraction of 49 percent, but does not show that the Veteran was admitted to a hospital for coronary bypass surgery or that his heart condition caused chronic congestive heart failure, or; a workload of 3 METs or less resulted in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  

2.  After September 19, 2009, the competent and credible evidence of record does not show that the Veteran was admitted to a hospital for coronary bypass surgery or that his heart condition caused chronic congestive heart failure, or; a workload of 3 METs or less resulted in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  

3.  The Veteran has not been shown to have a psychiatric disorder (to include major depressive disorder and/or dementia) that manifested in service or within one year thereafter, or a current psychiatric disorder that is causally or etiologically related to his military service. 



CONCLUSIONS OF LAW

1.  Prior to September 18, 2009, the criteria for a 60 percent evaluation for a heart condition, but no higher, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.104, Diagnostic Code (DC) 7017 (2010).

2.  During the pendency of the appeal, the criteria for a rating higher than 60 percent for a heart disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.104, DC 7017 (2010).  

3.  An acquired psychiatric disorder (to include major depressive disorder and dementia) was not incurred or aggravated in service, and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  For claims, as here, pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 was amended to eliminate the requirement that VA also request that a claimant submit any evidence in his or her possession that might substantiate the claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 2008).  

The notice provided by VA must be given prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (Mayfield II); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  However, if VCAA notice was not provided prior to the initial adjudication of the claim or, if provided, was inadequate or incomplete, such an error can be "cured" by providing any necessary notice and then readjudicating the claim, including in a Statement of the Case (SOC) or Supplemental Statement of the Case (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given ample opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. __ (2009).

With regard to the Veteran's claim for service connection for an acquired psychiatric disorder, VA has satisfied its VCAA duty to notify by issuing a predecisional notice letter in April 2005.  This letter advised the Veteran of what evidence was required to substantiate his claims, and of his and VA's respective duties for obtaining evidence.  Follow up letters were issued in March 2006, June 2006, and May 2009.  The March 2006 and May 2009 letters provided notice regarding the disability evaluation and effective date elements of a service connection claim.  Dingess, 19 Vet. App. at 473.  The Veteran's claim was readjudicated in the November 2006, July 2007, January 2008, and March 2008 SSOCs.  

With regard to the Veteran's heart condition claim, which arises from disagreement with an initial evaluation following the grant of service connection, once service connection is granted, the claim is substantiated and additional VCAA notice is not required; any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as an effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of prejudice with regard to the notice in this case, hence further VCAA notice is not required with regard to the initial rating appeal. The Veteran originally received VCAA notice in April 2005. 

B. Duty to Assist

The Board finds that the duty to assist provisions of the VCAA have been met with respect to the issues on appeal.  The RO has obtained at least some of the Veteran's service treatment records (STRs), and there is no possibility that any additional STRs would change the outcome of the service connection claim addressed in this decision.  All relevant VA and private treatment records adequately identified by the Veteran have been procured and associated with his claims folder.  The Veteran's Social Security Administration (SSA) records have been obtained.  

The RO provided the Veteran with a VA heart examination in September 2009 so that he could undergo a stress test or have a physician estimate his workload.  The results of his September 2009 examination were the basis for his increased evaluation from 10 to 60 percent.  

Pursuant to the Board's March 2009 remand, he underwent a VA psychiatric examination in October 2009 in connection with his claim for service connection for an acquired psychiatric disorder.  The examiner was unable to provide the requested diagnoses and opinions.  The examiner stated that the Veteran was uncooperative at the examination and refused to answer the examiner's questions.  The examiner requested that the Veteran undergo a specialized neuropsychological examination because one of his claimed conditions, dementia, is an organic brain disease.  The examiner deferred his diagnoses until the Veteran underwent a neuropsychological examination.  The Veteran failed to report for a neuropsychological examination.  In December 2009, the examiner noted that the Veteran had been scheduled for a neuropsychological examination in November 2009 but failed to report.  He concluded that the neuropsychological examination was "essential for a final diagnostic determination," and that as a result, he was unable to complete the diagnosis for the Veteran and unable to provide the required medical opinion.  The examiner noted that the Veteran was not found to have dementia in previous neuropsychological examinations in 1999 and 2001, and was not currently receiving psychiatric treatment.  

Although the October 2009 psychiatric examination and December 2009 addendum do not substantially comply with the March 2009 remand directives, the Board finds that remand for another examination is not warranted in this case.  The Veteran failed to report for his November 2009 neuropsychological examination, the results of which were essential for a proper diagnosis and etiology opinion to be rendered.  The notice of the examination is not associated with his claims file.  However, he has not asserted that he failed to receive notice of the VA examination, and there is a presumption of regularity under which it is presumed that the Veteran was properly mailed notice of the examination.  See Kyhn v. Shinseki, 23 Vet. App. 335 (2010), affirmed by Kyhn v. Shinseki, 24 Vet. App. 228 (2011).  The Veteran has not otherwise presented good cause for his failure to appear at the scheduled VA examination.  Accordingly, the matter must be decided based upon the evidence of record.  See 38 C.F.R. § 3.655.  

This case was remanded in March 2009 so that the Veteran could have an opportunity to submit additional records himself, so VA could obtain additional VA treatment records, and so he could undergo VA heart and psychiatric examinations.  The RO obtained additional records and solicited records from the Veteran.  He underwent a VA heart examination in September 2009.  Although his VA psychiatric examination did not comply with the remand directives, the Board has explained above why another remand is not warranted.  The Court has routinely affirmed Board decisions where it provides an explanation for any deviation in its remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008).  Thus, with the exception of the VA psychiatric examination, the Board is satisfied that there was substantial compliance with its March 2009 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

Accordingly, the Board finds that VA has done everything reasonably possible to notify and to assist the Veteran in the development of his claims.  Under the circumstances of this case, additional efforts to assist the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (holding that strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case and that such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).  

I.  Service Connection Claim

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303; see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  

In addition to his periods of active service from May 1967 to May 1969, he served in the Army National Guard from February 1986 to June 2003, with a period of active duty from November 1990 to May 1991.  Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from disease or injury incurred in or aggravated in the line of duty, or any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from injury (but not disease) incurred in or aggravated in the line of duty.  38 U.S.C.A. §§ 101(21), (24), 106; 38 C.F.R. § 3.6(a), (d).  ACDUTRA includes full-time duty performed for training purposes by members of the National Guard of any state.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c) (3). 

National Guard duty is distinguishable from other Reserve service in that a member of the National Guard may be called to duty by the governor of their state.  "[M]embers of the National Guard only serve the federal military when they are formally called into the military service of the United States [and a]t all other times, National Guard members serve solely as members of the State militia under the command of a state governor."  Allen v. Nicholson, 21 Vet. App. 54, 57 (2007).  Therefore, to have basic eligibility for Veterans benefits based on a period of duty as a member of a state National Guard, a National Guardsman must have been ordered into Federal service by the President of the United States, see 10 U.S.C.A. §12401, or must have performed "full-time duty" under the provisions of 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  Id.  In this case, the Veteran's service personnel records indicate that he was activated from November 1990 to May 1991.  After the end of his period of activation, he remained in the National Guard from May 1991 to June 2003.  However, his Army National Guard Current Annual Statement provided a Military Membership Status Identifier of "B4" for this period of service.  "B4" indicates "Army National Guard Active Duty under Title 32, USC, State Controlled."  Thus, his period of service from May 1991 to June 2003 does not constitute eligible service for VA purposes.  

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C.A. § 5107(b).  Regarding lay evidence, the type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007). Laypeople are competent to describe observable symptomatology.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, the layperson is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Regarding nexus, although without describing specific situations, the Federal Circuit also has explicitly rejected the view that medical evidence is necessarily required when the determinative issue is etiology.  See id., at 1376-77.  In short, the Board cannot determine that lay evidence as to diagnosis and nexus lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

The nexus requirement may be satisfied by evidence that a chronic disease subject to presumptive service connection (here, a psychiatric disorder) manifested itself to a compensable degree within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  The medical evidence of record shows that the Veteran first complained of memory loss or depression in June 1998.  In May 1999, he stated that he had experienced memory loss for 18 months prior, placing the onset of his disability in approximately November or December 1997 at the earliest.  The Veteran's second period of active military service ended in May 1991.  Therefore, the Veteran is not entitled to presumptive service connection because the disorder first manifested more than one year after he left service.  

When a claimed disorder is not included as a presumptive disorder, direct service connection may nevertheless be established by demonstrating that the disease was in fact "incurred" during service by proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed Cir. 1994).

The current medical evidence establishes that the Veteran has a diagnoses of depressive disorder, pseudodementia, and early dementia.  Therefore, the first element of service connection has been met.  Hickson, 12 Vet. App. at 253.  The Veteran's STRs are unremarkable for any relevant complaints, diagnosis of, or treatment for a psychiatric disorder.  This is probative evidence against this claim.  See Struck v. Brown, 9 Vet. App. 145 (1996).  His April 1991 separation examination showed his psychiatric status to be normal.  There is no other evidence of record to show that there was an in-service incurrence or aggravation of a disease or injury.  The second element of service connection, that of an in-service incurrence, is not satisfied.  Hickson, 12 Vet. App. at 253.  On this basis alone, his appeal cannot be granted.  

Further, there is no evidence that the Veteran's current psychiatric disability is related to his period of service.  The first mention of memory loss was made in June 1998 when he underwent an imaging of his brain in SPECT, and the modality showed an area of decreased hypoperfusion in the anterior superior region, right frontoparietal and right basal ganglia.  There was dilatation of the lateral ventricles, more prominent to the right.  The imaging results raised the possibility of multi infarct dementia, and the record was annotated, "case open for discussion."  In October 1998, he complained of memory loss.  In May 1999, he reported memory loss over the past 18 months.  In May 1999, an abnormal 7 minute memory test suggested a high probability of dementia, characteristic of Alzheimer's disease.  In July 1999, he was given a provisional diagnosis of pseudodementia, possibly secondary to depression.  An August 1999 MRI of his brain suggested that he had had subdural hygroma or possibly cerebral parenchymal atrophy.  

The Veteran underwent a neuropsychological evaluation in September 1999.  He had complained of forgetfulness for the past 20 months.  He also complained of depressed mood.  The examiner noted that the Veteran was "perfunctorily cooperative but effortless, slow, impersistent [sic] and indifferent during examination." The examiner found that there was no internal consistency and the findings were not presumed to be valid and reliable, possibly due to confusion or intentional or unintentional exaggeration of symptoms.  The clinical impression was deferred due to insufficient reliable information.  "Dementia syndrome of depression" was suggested, and the examiner noted that the Veteran should undergo a future neuropsychological reexamination to determine validity and reliability of self presentation across time.  The Veteran subsequently complained of memory loss in 2000, 2001, 2004, 2005, 2008, and 2009.  He was diagnosed with major depression and pseudodementia.  Although the evidence of record shows that the Veteran complained of memory loss, none of the medical evidence provides a link between his depression or pseudodementia and his periods of active military service.  

As noted above, the Veteran underwent a VA psychiatric examination in October 2009.  The purpose of the examination was to provide a clear diagnosis of his psychiatric conditions and to determine their etiology.  The examiner reviewed the Veteran's voluminous claims file and did not find evidence that the Veteran received current psychiatric treatment at VA.  The examiner noted that he was found to have pseudodementia, which was common in patients with depression.  The Veteran was not cooperative during his examination and he refused to answer some of the examiner's questions.  The examiner found the Veteran to be hostile throughout the interview.  Upon examination, his remote and recent memory were normal, and his immediate memory was mildly impaired.  The examiner stated that a diagnosis could not be provided until the Veteran underwent a neuropsychological examination because dementia is an organic brain disorder, which requires a specialized evaluation.  The Veteran did not report for a neuropsychological examination and as a result, the examiner wrote an addendum to his report in December 2009.  He stated that a diagnosis and opinion could not be furnished because the neurological examination was considered essential for a final diagnostic determination.  The examiner again emphasized that the Veteran was not diagnosed with dementia during two previous neuropsychological examinations in 1999 and 2001.  

There is no medical evidence of record establishing a nexus between the Veteran's psychiatric condition and his periods of active military service.  The Veteran has not provided lay evidence to support his claim other that stating that in June 2003, his National Guard records showed complaints of or treatment for a psychiatric disorder.  As discussed above, the Veteran's state-controlled National Guard service from February 1986 to November 1990 and from May 1991 to June 2003 does not constitute active service for VA benefits purposes.  Allen, 21 Vet. App. at 57.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b).  In this case, the evidence is not in relative equipoise.  Since the preponderance of the evidence is against the claim, the provisions of 38 U. S. C. A. 5107(b) regarding reasonable doubt are not applicable, and his claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

II.  Increased Evaluation Claim

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes (DC).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.20 (2010).  When a question arises as to which of two ratings applies under a particular DC, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Consideration must given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate this claim for increase, and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

The Veteran's entire history is to be considered when making disability evaluations.  38 C.F.R. § 4.1.  If, as here, there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based upon the facts found.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  See also AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original rating remains in controversy when less than the maximum available benefit is awarded); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran asserts that he is entitled to a higher rating for his service-connected heart condition, currently evaluated as 60 percent disabling under DC 7017, coronary bypass surgery.  38 C.F.R. § 4.104.  Prior to September 18, 2009, he was assigned a 10 percent evaluation under DC 7017.  

Under Diagnostic Code 7017, a 100 percent disability evaluation is assigned for the first three months following hospital admission for surgery.  38 C.F.R. § 4.104.  Thereafter, a 10 percent evaluation is contemplated when a workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or continuous medication is required.  A 30 percent rating is assigned when a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  A 60 percent rating is warranted for more than one episode of acute congestive heart failure in the past year; when a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or, when there is a left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is assigned where there is chronic congestive heart failure; when a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or, when there is left ventricular dysfunction with an ejection fraction of less than 30 percent.  Id.  

One MET (metabolic equivalent) is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used. 38 C.F.R. § 4.104, Note 2.  

Prior to September 18, 2009, the Veteran underwent an echocardiogram with a private physician in March 2004.  His left ventricle ejection fraction was 58 percent.  His workload was 13.5 estimated to be METs.  In November 2004, his ejection fraction was noted to be 49 percent.  At a non-stress cardiac evaluation in December 2004, his ejection fraction was 55 percent.  In a September 2005 private medical record, his ejection fraction was noted to be 45 percent.  

The rating criteria under Diagnostic Code 7017 are disjunctive rather than conjunctive, as demonstrated by "or" separating each symptom.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met); Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).  The September 2005 private medical record showed that the Veteran's ejection fraction was 45 percent.  One of the criteria for a 60 percent evaluation under DC 7017 is left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Since one of the disjunctive criteria for a 60 percent evaluation is met, an initial evaluation of 60 percent is granted.  38 C.F.R. § 4.104.  

In September 2009, the Veteran underwent a VA cardiology examination.  The examiner noted that the Veteran was not cooperative during the examination and would not answer questions.  The examiner estimated the Veteran's workload to be 4 to 5 METs, and provided examples such as riding a stationary bicycle, sweeping, and performing light house chores.  His ejection fraction was describe as being less than 50 percent.  The results of the September 2009 examination show that the Veteran's heart condition met the criteria for a 60 percent evaluation.  Id.  

The remaining question is whether, during the pendency of the appeal, the Veteran's heart condition met the rating criteria for a 100 percent evaluation.  The medical evidence does not show that he has ever had a workload of 3 METs or less produce dyspnea, fatigue, angina, dizziness, or syncope.  Further the evidence does not show that he has ever had an ejection fraction of less than 30 percent.  Finally, the evidence does not show that he has chronic congestive heart failure.  Therefore, his disability has not met the criteria for a 100 percent evaluation at any time during the appeal period.  Id.  

In conclusion, the Veteran's heart condition met the criteria for a 60 percent evaluation prior to September 18, 2009, and to this extent, his appeal is granted.  38 C.F.R. §§ 4.7, 4.104.  However, at no point during the appeal period does his heart condition meet the criteria for a 100 percent evaluation, and to this extent, his appeal is denied.  Id.  

The Board has considered whether referral for an extraschedular rating is appropriate under the provisions of 38 C.F.R. § 3.321(b)(1).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (2010).  Related factors include "marked interference with employment" and "frequent periods of hospitalization."  Id.  

When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's heart condition is inadequate.  It does not appear that the Veteran has an "exceptional or unusual" disability; he instead disagrees with the assigned evaluations for his level of impairment.  In other words, he has no unusual symptomatology that is not captured by the criteria set forth in the rating schedule.  The Board finds that the Veteran's symptoms of shortness of breath (dyspnea), an ejection fraction of less than 50 percent, and a workload of 4-5 METs are adequately described in the rating schedule by DC 7017.  Thus, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is adequate.  See Thun, 22 Vet. App. at 115.  Consequently, referral for extraschedular consideration is not warranted.

The Court has held that a request for a TDIU, whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a service-connected disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  Id. 

In this case, the Veteran has not asserted, and the evidence does not show that his heart condition alone has caused unemployability.  Regardless, the issue of entitlement to a TDIU based on the combined effects of all his service-connected disabilities has been referred to the RO for consideration. 


ORDER

Service connection for an acquired psychiatric disorder is denied.  

For the period prior to September 18, 2009, a 60 percent disability evaluation, but no higher, for a heart condition is granted.

A disability evaluation greater than 60 percent for a heart condition is denied.  




____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


